Citation Nr: 1802134	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II (DM).

2.  Entitlement to a rating in excess of 10 percent for right lower extremity neuropathy.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1960 to July 1960 and from July 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affair (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran's requires oral medication and restricted diet for control, and is not productive of regulation of activities.

2.  Prior to April 27, 2012, right lower extremity peripheral neuropathy was manifested by incomplete paralysis of the sciatic nerve that was mild in severity.  

3.  Prior to April 27, 2012, left lower extremity peripheral neuropathy was manifested by incomplete paralysis of the sciatic nerve that was mild in severity.  

4.  Beginning April 27, 2012, right lower extremity peripheral neuropathy has been manifested by incomplete paralysis of the sciatic nerve that was moderate in severity.  

5.  Beginning April 27, 2012, left lower extremity peripheral neuropathy has been manifested by incomplete paralysis of the sciatic nerve that was moderate in severity.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DM have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for a rating of 20 percent, but not higher, for peripheral neuropathy of the right lower extremity have been met beginning April 27, 2012.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8620 (2017).

3.  The criteria for a rating of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity have been met beginning April 27, 2012.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8620 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for DM

The Veteran asserts that he should have a higher rating for diabetes mellitus as his symptoms are worse than contemplated by the currently assigned rating.  

At a May 2011 VA examination, the Veteran reported that he had been prescribed Metformin by his treatment provider and that his DM was well controlled.  He denied episodes of hypoglycemic reactions, ketoacidosis, and restriction of the ability to perform strenuous activity.  The Veteran reported that he followed a special diet in an effort to help control his DM.  Upon physical examination, there were no diabetic skin abnormalities and there were no eye problems noted.  The examiner confirmed the diagnosis of DM and noted that there was no evidence of visual impairment, kidney disease, or other diabetic conditions.  The examiner noted that the Veteran's DM did not impact the Veteran's functionality in his usual occupation and did not have an impact on his ability to perform the activities of daily living.  

In May 2017, the Veteran was afforded another VA examination of his DM.  At that time, it was noted that the Veteran was prescribed Metformin for treatment of his DM.  He did not require regulation of activities as a result of his DM.  The Veteran was noted to visit his diabetic care provider less than twice per month for episodes of ketoacidosis or hypoglycemia.  The Veteran had not been hospitalized for ketoacidosis or hypoglycemic reactions in the prior 12 months.  The Veteran was noted to have experienced progressive, unintentional weight loss and loss of strength that was attributable to his DM.  The Veteran did not have complications of his DM other than erectile dysfunction.  The examiner confirmed the diagnosis of DM and noted that the Veteran's DM did not impact his ability to work.  

A review of the record shows that the Veteran receives treatment for his DM at the VA Medical Center and from private providers.  There is no indication from the treatment notes of record that the Veteran has symptoms of DM that are worse than those described at his VA examinations, to specifically include regulation of activities.  In fact, at a June 2016 medical appointment, it was noted that the Veteran did not experience any kidney damage as a result of his DM and he was advised to exercise in the form of brisk walks for ten minutes, three times every day.  

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for DM.  In this regard, the Board notes that there is no indication from the record that the Veteran is regulated in his activities as a result of his DM.  Further, there is no indication that the Veteran experiences any other serious complications as a result of his DM.  The Veteran's DM is well controlled with oral medication and diet.  Additionally, the Veteran has specifically been told to exercise more.  Therefore, the Board finds that a rating in excess of 20 percent for DM is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Entitlement to an Increased Rating for Bilateral Lower Extremity Neuropathy

The Veteran has asserted that he should have higher ratings for his bilateral lower extremity peripheral neuropathy as his symptoms are worse that those contemplated by the currently assigned ratings.

At a May 2011 VA examination, the Veteran reported that he experienced aching in both his feet and some burning.  He reported that on occasion, the pain would shoot up to his knees.  He reported he was able to walk for 30 minutes a day for exercise, but that over the past year, he was having more pain and aching in his feet to the point where walking and wearing shoes caused increased pain.  Upon physical examination, both lower extremities were normal in color and there was no ulceration.  The pulses were normal.  Detailed reflex examination and sensory examination were normal.  There were no dysesthesias.  Detailed motor examination was normal.  Muscle tone in both legs was normal and there was no atrophy.  The examiner confirmed the diagnosis of diabetic neuropathy, but noted that the disability did not have any impact on the Veteran's ability to work or his performance of usual daily activities.  

At a May 2017 VA examination, the Veteran reported symptoms of burning and tingling in his toes.  He reported that he experienced contact pain in both lower extremities that was mild in severity.  Muscle strength testing was normal in both legs.  Deep tendon reflexes in the knees and ankles were hypoactive.  Sensory examination revealed decreased sensation to light touch in the lower leg/ankle and foot/toes of both legs.  There were no trophic changes and the Veteran's gait was normal.  The examiner confirmed the diagnosis of peripheral neuropathy of the bilateral lower extremities and noted that it caused the Veteran to experience limitations in his ability to walk and stand.  

A review of the record shows that the Veteran received treatment at the VA Medical Center and from private providers for his various disabilities.  A review of the treatment notes of record shows that the Veteran has not been noted to report symptoms of bilateral lower extremity peripheral neuropathy that are worse than those reported at his VA examinations.

Of record are several statements from the Veteran in which he has reported that symptoms he experiences as a result of his peripheral neuropathy.  In April 2012, the Veteran reported that his legs felt cold and ached and that he had a hard time wearing shoes because of the burning and stinging sensation in his toes.  In June 2012, the Veteran reported that his toes would sting and burn, which made it uncomfortable to wear shoes.  In his March 2014 substantive appeal, the Veteran reported that his legs were in constant pain.  He reported constant aching in his legs and feet, which caused limitations on daily living, to include the inability to wear shoes for any length of time.  

The Board finds that the Veteran is not entitled to ratings in excess of 10 percent for either right or left lower extremity peripheral neuropathy prior to April 27, 2012.  In this regard, prior to that date, the Veteran's symptoms of peripheral neuropathy were mild in severity.  At his May 2011 VA examination, the Veteran reported pain and aching, which made it difficult for him to walk and wear shows.  However, the Veteran's sensory examination and detailed reflex examination were normal.  Further, there was no evidence of dysthesias and the Veteran did not have an altered gait or require assistive devices for ambulation.  Therefore, the Board finds that ratings in excess of 10 percent for peripheral neuropathy in either lower extremity prior to April 27, 2012, are not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2017).  

The Board finds that the Veteran is entitled to 20 percent ratings for his right and left lower extremity peripheral neuropathy beginning April 27, 2012, the day the Veteran submitted his notice of disagreement in which he reported he was no longer able to wear shoes comfortably, indicating his symptoms had gotten worse.  In this regard, the Board finds that beginning in April 2012, the Veteran's bilateral lower extremity peripheral neuropathy symptoms were moderate in severity.  At his May 2017 VA examination, the Veteran reported that he had constant pain and that he was unable to wear shoes.  He was noted to have decreased sensation in his lower legs upon sensory examination and deep tendon reflexes in the lower extremities were hypoactive.  Therefore, the Board finds that ratings of 20 percent are warranted for peripheral neuropathy of the right and left lower extremities beginning April 27, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 8620 (2017).

Consideration has been given to assigning a higher rating for right and left lower extremity peripheral neuropathy beginning April 27, 2012.  However, the evidence does not show that the Veteran has moderately severe paralysis of the sciatic nerve for that period.  In this regard, there is no indication that the Veteran has an altered gait, that he requires assistive devices for ambulation, or that he has complete numbness or absence of sensation in either lower extremity.  Further, at his May 2017 VA examination, the Veteran did report constant pain in both lower extremities, but he specifically reported that the pain was mild in severity.  Also, while deep tendon reflexes were hypoactive, they were not absent and there is no indication from the record that the Veteran has any loss of muscle strength or muscle atrophy in either lower extremity.  Therefore, the Board finds that a rating in excess of 20 percent for peripheral neuropathy in either lower extremity is not warranted beginning April 27, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 8620 (2017).


ORDER

Entitlement to a rating in excess of 20 percent for DM is denied.  

Entitlement to a rating of 20 percent, but not higher, beginning April 27, 2012, for right lower extremity peripheral neuropathy is granted.

Entitlement to a rating of 20 percent, but not higher, beginning April 27, 2012, for left lower extremity peripheral neuropathy is granted. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


